JONES, Presiding Judge.
Carl Maloney appealed from a conviction sustained in the District Court of Stephens County wherein he was sentenced to pay a fine of $1,000 in conformity to the verdict of a jury finding him guilty of driving an automobile on a highway while under the influence of intoxicating liquor, ⅜ subsequent offense.
No appearance has been made for the accused and no brief has been filed. The proceedings appear to be regular and the evidence was sufficient to sustain the conviction.
Affirmed.
BRETT and POWELL, JJ., concur.